DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[008], “to determine attentiveness of the user” appears to incorrectly refer to some copying from an alternative patent application, that is here included erroneously, but could be “to generate a recommendation”.
In ¶[0029], “of hundred” appears that it should be “a hundred”.
In ¶[0030], “construe” is not idiomatic and appears that it should be “consider”. 
In ¶[0030], “received form users” should be “received from users”.  
In ¶[0032], “system database 226” should be “system database 224”.  See Figure 2.
In ¶[0037], “in each of the data block” should be “in each of the data blocks”. 
In ¶[0038], “from each of the data block” should be “from each of the data blocks”. 
Appropriate correction is required.





Claim Objections
Claims 1 to 15 are objected to because of the following informalities:
Independent claims 1, 8, and 15 set forth a limitation of “based on a provenance knowledge”, which is somewhat indefinite, as it is ‘coined terminology’.  The Specification, ¶[005] - ¶[007], ¶[0021], ¶[0032] - ¶[0033], and ¶[0036], briefly states that ‘provenance knowledge’ “may be indicative of a relationship between an identifier and a set of words or a set of keywords”.  Still, it is somewhat unclear what this ‘provenance knowledge’ actually is given this definition, and it could be broadly construed to any relationship between an identifier and a words or an extraction rule, e.g., a definition of an extraction rule.
Claim 7 sets forth a dependency of “claim5”, which should be “claim 5”.  
Claim 10 is preambularly directed to a system, but depends upon independent claim 1, which is preambularly directed to a method, and should instead depend upon independent claim 8, which is preambularly directed to a system.  Generally, claim 10 is identical to claim 3, where they both depend upon independent claim 1.   
Claim 13 is preambularly directed to a system, but depends upon independent claim 1, which is preambularly directed to a method, and should instead depend upon independent claim 8, which is preambularly directed to a system.  Generally, claim 13 is identical to claim 6, where they both depend upon independent claim 1.   
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 6, 8 to 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carasso et al. (U.S. Patent Publication 2014/0207792) in view of Puzicha et al. (U.S. Patent Publication 2019/0286667).
Concerning independent claims 1, 8, and 15, Carasso et al. discloses a method, system, and computer program product for generating extraction rules, comprising:
“receiving, by a processor a set of data blocks, and an extraction rule, wherein the extraction rule comprises an identifier and a first range associated with the identifier in the set of data blocks, and wherein each of a data block from the set of data blocks comprises one or more words” – extraction rules extract fields (“a set of data blocks”) from event records; an extraction rule application receives field data describing the collection of event records (Abstract); an ‘extraction rule’ refers to instructions that may be applied to identify and extract field values from data including event records (¶[0029]); natural language expressions may be used to create extraction rules (¶[0032]); network device 400 includes a processor 402 for implementing the invention (“by a processor”) (¶[0070] - ¶[0071]: Figure 4); events 502 may include machine data that may be structured data produced from sources; field data 504 may include one or e.g., the location where the example field data was located inside an event record (¶[0082] - ¶[0084]: Figure 5); filter 506 includes a literal string, e.g., ‘WARN’, and extraction rule application 508 may generate extraction rules that match event records that include a string ‘WARN’ (“wherein each of a data block from the set of data blocks comprises one or more words”) (¶[0085]: Figure 5); extraction rule 602 may include one or more properties including name, raw rule information, field data type, natural language expression, and rule versions (¶[0090]: Figure 6); here, Figure 6 illustrates that an extraction rule at least has a name (“the extraction rule comprises an identifier”); position capture rules may be applied to extract portions of an event that matches a given pattern; to locate a desired position in the events, expression 714 provides for skipping past the next white space group found in the event record (¶[0119] - ¶[0120]: Figure 7); one or more extraction rules may be generated based on a location corresponding to a position within at least one event record; field data that includes the example data may also include positional information, e.g., the number of characters from the start of the event record to where the example data begins (“wherein the extraction rule comprises . . . a first range associated with the identifier in the set of data blocks”) (¶[0136]); an extraction rule can extract out ‘bob’ and ‘123’ for a ‘word’ datatype and an ‘integer’ datatype (“wherein each of a data block from the set of data blocks comprises one or more words”) (¶[0149]); 
“identifying, by the processor a set of words associated with the identifier in one or more data blocks from the set of data blocks based on a provenance knowledge, wherein the provenance knowledge indicative of a relationship between the word and e.g., ‘WARN’, and extraction rule application 508 may generate extractions rules that match event records that include a string ‘WARN’ (“identifying, by the processor a set of words associated with the identifier in one or more data blocks from the set of data blocks”) (¶[0085]: Figure 5); an extraction rule can extract out ‘bob’ and ‘123’ for a ‘word’ datatype and an ‘integer’ datatype (“identifying, by the processor a set of words associated with the identifier in one or more data blocks from the set of data blocks”) (¶[0149]); here, ‘WARN’ or ‘bob’ are “words associated with the identifier in one or more data blocks from the set of data blocks”; natural language applications enable users to modify extraction rules by providing a user interface that includes elements for mapping between natural language and extraction rule terms and expressions; extraction rules expressed in natural language may be comprised of one or more terms combined into expressions; each natural language expression may be connected with natural language expression connectors, and may be tailored to the particular field extraction techniques being employed (¶[0117] - ¶[0118]: Figure 7); broadly, Figure 7 is being construed as disclosing an extraction rule that is “based on provenance knowledge, wherein the provenance knowledge indicative of a relationship between the word and the identifier”; that is, an extraction rule can include ‘words’ in alphanumeric text strings as defined in an interface of Figure 7, and this extraction rule establishes “a relationship between the word” in an alphanumeric text string and “an identifier” of fieldname 736 of an extraction rule in an extraction rule editor 700; “provenance knowledge” is ‘knowledge’ generated in an extraction rule; 
e.g.¸ the number of characters from the start of the record to where the example data begins; this location information may be used to generate specific extraction rules that take into account the positional location of the example data (¶[0136]: Figure 9).
Concerning independent claims 1, 8, and 15, Carasso et al. discloses a general idea of using extraction rules to extract text that may include words from data blocks according to a range of locations in the data blocks.  Broadly, Carasso et al. can be construed as disclosing “provenance knowledge” as disclosed in Figure 7, where an identifier of an extraction rule is associated with words of the extraction rule.  Moreover, Carasso et al. discloses that extraction rules can be ranked by a quality score based on various metrics, and preferred extraction rules may be determined by the ranking.  (Abstract)  This is useful where data sets are extremely large (“for big-data analysis”), and where ineffective rules may result in improper or omitted values.  (¶[0003])  Carasso et al., then, appears to suggest that extraction rules can be modified automatically and/or modified by a user based on a quality score ranking.  However, Carasso et al. does not clearly disclose “generating, by the processor, a second range associated with the identifier based on the set of locations” or “recommending, by the processor the second range for modifying the extraction rule for big-data analysis based on an accuracy change.” 
Concerning independent claims 1, 8, and 15, however, Puzicha et al. teaches creating new extraction rules applicable to text extraction.  (Abstract)  New extraction rules can be defined or existing extraction rules can be modified in an iterative process until a desired level of accuracy of automated document feature recognition and extraction is achieved by automated system 102.  (¶[0043])  Once an acceptable level of extraction accuracy is achieved relative to a focus set, the modified extractor rule sets are then applied to a larger corpus of documents.  (¶[0054])  An extraction tagger can be defined that states to find “Base currenc*” within 5 characters of the word “Currency” within a document.  If the automated system recognizes the word “Currency” in a document, it will search for the term “Base currenc*” within 5 characters to extract a currency field from a document.  A different term of “home currenc*” may be used in a different set of documents.  (¶[0061])  A user can test the new rules against the ground truth set of documents before accepting changes to ensure that the overall precision and accuracy of the automated document extraction is improved by the changes (“recommending, by the processor . . . for modifying the extraction rule . . . based on an accuracy change”).  (¶[0065])  Puzicha et al., then, teaches “recommending, by the processor . . . for modifying the extraction rule . . . based on an accuracy change” in big-data analysis of Carasso et al.  Given Carasso et al.’s specifying position and location within data fields when extraction rules are created in Figure 7, one skilled in the art can Puzicha et al. can include modifying position and location of an extraction rule.  That is, modifying an extraction rule to increase accuracy could provide a second range of “Base currenc*” within 10 characters of the word “Currency” instead of “Base currenc*” within 5 characters of the word “Currency”.  An objective is to optimize automated feature modeling and extraction of documents using feedback and iterative processes.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to modify an extraction rule based on an accuracy change as taught by Puzicha et al. to change a location from a first range to a second range in an extraction rule of Carasso et al. for a purpose of optimizing automated feature modeling and extraction of documents using feedback and iterative processes.

Concerning claims 2 and 9, Puzicha et al. teaches creating new extraction rules applicable to text extraction.  (Abstract)  New extraction rules can be defined or existing extraction rules can be modified in an iterative process until a desired level of accuracy of automated document feature recognition and extraction is achieved by automated system 102.  (¶[0043])  Once an acceptable level of extraction accuracy is achieved relative to a focus set, the modified extractor rule sets are then applied to a larger corpus of documents.  (¶[0054])  A user can test the new rules against the ground truth set of documents before accepting changes to ensure that the overall precision and accuracy of the automated document extraction is improved by the changes.  (¶[0065])  Puzicha et al., then, teaches “generating, by the processor a first accuracy of an analysis result” and “generating, by the processor a second accuracy of the analysis Carasso et al. discloses evaluating extraction rules by quality score and “an analysis result by implementing the first range associated with the identifier in the big-data analysis” and “implementing the second range associated with the identifier in the big-data analysis”.  That is, an extraction rule includes specifying location and position information in data fields as illustrated in Figure 7, so that modifying an extraction rule can include modifying location and position information of the extraction rule.  
Concerning claims 6 and 13, Puzicha et al. teaches that new extraction rules can be defined or existing extraction rules can be modified in an iterative process until a desired level of accuracy of automated document feature recognition and extraction is achieved by automated system 102.  (¶[0043])  Carasso et al. discloses that position capture rules may be applied to extract portions of an event that matches a given pattern.  To locate a desired position in the events, expression 714 provides for skipping past the next white space group found in the event record.  (¶[0119] - ¶[0120]: Figure 7) One or more extraction rules may be generated based on a location corresponding to a position within at least one event record.  Field data that includes the example data may also include positional information, e.g., the number of characters from the start of the event record to where the example data begins (“the first range”).  (¶[0136])  Modification of an extraction rule based on an accuracy change as taught by Puzicha et al. can generally include “replacing the first range with the second range in the extraction rule” in Carasso et al.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carasso et al. (U.S. Patent Publication 2014/0207792) in view of Puzicha et al. (U.S. Patent Publication 2019/0286667) as applied to claims 1 and 8 above, and further in view of Okamoto et al. (U.S. Patent Publication 2011/0246464).
Carasso et al. discloses extraction rules that extract text that can include words, e.g., ‘WARN’ and ‘bob’.  Additionally, Carasso et al. discloses extracting data from extremely large datasets, and cleaning methods that may be defined for correcting errors in extracted fields, e.g., spelling errors and case errors.  Legal values for a data field can be specified and assigned to a list of literal values, e.g., ‘red’, ‘blue’, and ‘green’, and legal values may be assigned using numerical ranges (e.g., ’0-10’, ’20-30’, etc.).  A measure of distance from illegal field values to a legal value may be used to determine if a value should be converted, e.g., ‘ted’ would be converted to ‘red’, ‘feen’ to ‘green’, and ‘bleu’ to ‘blue’.  (¶[0100] - ¶[0103])  Carasso et al., then, teaches “identifying an error in the identifier” in “big-data analysis” and “identifying, by the processing the error in the identifier based on an analysis of the identifier”.  Moreover, Carasso et al. discloses “receiving, by the processor the extraction rule comprising the identifier and the first range associated with the identifier” because extraction rules are defined to include locational and positional information.  However, Carasso et al. does not expressly disclose “generating, by the processor a dictionary to perform the big-data analysis, wherein the dictionary comprises definitions of a set of keywords”.  Still, it is known to use keywords to identify terms in documents as an equivalent to word patterns.  Specifically, Okamoto et al. teaches a keyword extraction unit 103 that Okamoto et al., then, teaches “generating, by the processor a dictionary . . .  wherein the dictionary comprises definitions of a set of keywords”.  An objective is to present a keyword used as a query for searching related information to a user.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to generate a dictionary comprising a definition of keywords as taught by Okamoto et al. to identify an error as taught by Carasso et al. for a purpose of searching for related information with a query.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carasso et al. (U.S. Patent Publication 2014/0207792) in view of Puzicha et al. (U.S. Patent Publication 2019/0286667) as applied to claims 1 and 8 above, and further in view of Sundaresan et al. (U.S. Patent Publication 2008/0256040).
Carasso et al. discloses event records with data blocks, but does not expressly disclose that extraction rules are applied to event records that are “at least one of a review, a comment, a feedback or a grievance”.  Still, it is well known to use natural language processing to analyze reviews, comments, and feedback from users about products on various websites.  Specifically, Sundaresan et al. teaches extracting a term from a searchable data structure based upon an extraction rule.  (Abstract)  Customer feedback for online transactions enables potential purchasers of goods or services to evaluate a seller of a good or service prior to engaging in a transaction with the seller.  (¶[0003])  Embodiments may include extracting representative textual phrases from a e.g., ‘very cute’ may be a typical phrase in a positive feedback text in a bag category, ‘does not fit’ may be a common phrase in an apparel category, and ‘wrong size’ may be a common phrase in a jewelry-ring category.  (¶[0034])  Sundaresan et al., then, teaches that a data block is indicative of at least “a feedback”, but this feedback for a product or service is implicitly “a review” of the product or service and “a comment”.  An objective is to provide specific and unique feedback to a user that does not include redundant, cumulative, or types of information that do not contribute to educating a potential purchaser of a good or service or the party selling the good or service.  (¶[0027])  It would have been obvious to one having ordinary skill in the art to use an extraction rule on text indicative of feedback as taught by Sundaresan et al. as event records of Carasso et al. for a purpose of providing specific and unique feedback to a user that does not include redundant or cumulative information.

Allowable Subject Matter
Claims 5, 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 12 appear to be allowable because the prior art of record does not disclose or reasonably suggest that a first range specifically includes a first lowest location and a first upper location associated with words in a data block and a second range specifically includes a second lower location and a second upper location associated with words in a data block, where the data block includes a first word and a last word, and the location of the first word is one and the location of the last word is Carasso et al. discloses that extraction rules extract words from a data block based on position and location information that may relate to a start of the event record, but does not appear to specifically provide all of the limitations of these claims directed to first and second lower locations and first and second upper locations of the first and second ranges, and where a data block includes a first word at a location one and a last word equal to a total number of words.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Carasso et al. (U.S. Patent Publication 2017/0270088) is similar to Carasso et al. (U.S. Patent Publication 2014/0207792).
Kawai et al., Feldman et al., Riediger et al., Mulwad et al., Hoffmann et al., and Bleigh et al. disclose related prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 29, 2022